Title: From George Washington to the Board of War, 5 October 1778
From: Washington, George
To: Board of War


          
            Gentlemen—
            Head Quarters [Fishkill] 5th October 1778.
          
          By the inclosed Copies of letters to General Sullivan and Messrs Otis and Andrews, you will be informed of what I have written on the subject of Clothing—in consequence of the letter which you did me the honor to write on the 29th Ulto.
          The prospect of having the Army amply provided for, by your exertions, affords the highest degree of satisfaction—I am particularly happy to be informed that you have extended your orders for hats and shoes—the Season of the Year and the roughness of the roads, should a march eastward become necessary—render the latter an article of immediate and indispensible necessity—I must therefore entreat that every possible Step be taken for procuring a large and instantaneous Supply from your factories or elsewhere—the present deficiency in this respect I have reason to think is greatly increased by the bad quality of the imported Shoes—at any rate it is such as will prevent the marching of a great many men—and render them miserable in a State of inaction. I have the honor to be &c.
        